Case 20-11483-KHK         Doc 161       Filed 04/21/21 Entered 04/21/21 17:26:46        Desc Main
                                       Document      Page 1 of 7



                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               (Alexandria Division)
 ___________________________________
 In re:                               )
                                      )
 DAVID MICHAEL MARESCA                )     Case No.20-11483-khk
                                      )     (Chapter 7) (converted from Chapter 11)
        Debtor                        )
                                      )

     RESPONSE TO MOTION TO COMPEL TURNOVER OF ESTATE PROPERTY
              13159 LAKEHILL DRIVE, NOKESVILLE, VIRGINIA

                DAVID MICHAEL MARESCA (the “Debtor”), by and through counsel John D.

 Burns, Esquire, and Steve Greenfeld, Esquire, hereby files this Response to Motion to Compel

 Turnover of Estate Property 13159 Lakehill Drive, Nokesville, Virginia (the “Response”), and

 states as follows:

                                       FACTUAL STATEMENT:

                On or about June 19, 2020 (the “Petition Date”), the Debtor filed the present case

 under Chapter 11 of the Bankruptcy Code. On or about February 2, 2021, the Bankruptcy Court

 entered an Order converting this case to a proceeding under Chapter 7 of the Bankruptcy Code.

                The Debtor has an exempt interest in the property situate at 13159 Lakehill Drive,

 Nokesville, Virginia (the “Property”) [Dkt. 156; p.2] which was previously claimed pre-


 John D. Burns, Esq. Md. Bar No. 22777 (Admitted Pro Hac Vice)
 The Burns Law Firm, LLC
 6303 Ivy Lane, Suite 102
 Greenbelt, MD 20770
 (301) 441-8780

 Steven H. Greenfeld, Esq. (#30332)
 Cohen, Baldinger and Greenfeld, LLC
 2600 Tower Oaks Blvd., Suite 290
 Rockville, MD 20852
 (301) 881-8300

 Co-counsel for Debtor, David Michael Maresca
Case 20-11483-KHK         Doc 161     Filed 04/21/21 Entered 04/21/21 17:26:46             Desc Main
                                     Document      Page 2 of 7



 conversion and was not objected to by the Trustee. There is meaningful equity in the Property,

 some of which may exceed any allowed claims herein that will result from the administration of

 this Chapter 7 case. The Debtor has a real stake and capacity in this Property and the present

 Motion before the Bankruptcy Court.

                The Debtor resides in the Property with others including his fiancée, her mother,

 and two children thus a total household of six. The Debtor has cancer and is being treated in

 chemotherapy at a nearby medical center to the Property. The Debtor maintains the Property in

 good condition. The Debtor has paid every mortgage installment post-conversion on the

 Property, thus there is adequate protection to the Trustee by no diminishment in equity for

 accruing arrears on the mortgage.

                Any averments by the Trustee by and through the testimony of the realtor;

 namely, Stephen Karbelk, that the Property is in less than pristine condition will be refuted by

 photos and testimony of the Debtor at the hearing on this Motion. The suggestion that the

 Property is not in “showable” condition is inaccurate. Moreover, the Debtor has had no

 objection to showings of the Property since the filing of the Turnover Motion; however, despite

 the retention and approval of the realtor by the Trustee and Bankruptcy Court respectively, no

 such showings have been scheduled or conducted by the Trustee.

                The Debtor’s fiancée, Rachel Garibaldi, is looking to finance her equity in self-

 owned properties to create an equity buy-out for the Trustee in the Property. The Debtor

 understands that the Trustee, Jason Gold, has an obligation to monetize the equity in the

 Property. The Debtor requests one hundred twenty days (120) in the Property prior to moving

 out if the Property is to be sold (to August 31, 2021), and alternatively to raise the necessary

 funds from his fiancée for the Trustee and the estate to purchase the anticipated equity level in



 2|Page
Case 20-11483-KHK        Doc 161     Filed 04/21/21 Entered 04/21/21 17:26:46              Desc Main
                                    Document      Page 3 of 7



 the Property and thereby to avoid a sale of the Property. An affidavit from the Debtor is annexed

 hereto containing these facts and others as Exhibit A. There is serious impracticability impeding

 any turn over prior to August 31, 2021 given the Debtor’s family, health conditions, and need to

 procure local replacement housing. The Debtor has commenced reviewing housing options in the

 area so that his medical treatments can continue uninterrupted by a change in facility, and it has

 been challenging for the Debtor to find such housing.

                                           DISCUSSION:

                The Trustee has filed a Motion to Compel Turnover of Estate Property 13159

 Lakehill Drive, Nokesville, Virginia (the “Motion”) [Dkt. 141]. Therein, the Trustee avers that

 (i) the Debtor should be required to surrender occupancy of the Property by May 31, 2021 in

 broom clean condition with all keys and remotes; (ii) the Property has at least $230,000.00 in

 equity; and (iii) the realtors involved want to show the Property in vacant status based on their

 personal preferences.

                For this relief, the Trustee cites to 11 U.S.C. § 542(a) and other provisions related

 to a Debtor’s duty to cooperate with a Chapter 7 Trustee in the case.

                Section 542(a) of Title 11 provides that:

                Except as provided in subsection (c) or (d) of this section, an
                entity, other than a custodian, in possession, custody, or control,
                during the case, of property that the trustee may use, sell, or lease
                under section 363 of this title, or that the debtor may exempt
                under section 522 of this title, shall deliver to the trustee, and
                account for, such property or the value of such property, unless
                such property is of inconsequential value or benefit to the estate.

 11 U.S.C. § 542(a) (2020)




 3|Page
Case 20-11483-KHK          Doc 161    Filed 04/21/21 Entered 04/21/21 17:26:46             Desc Main
                                     Document      Page 4 of 7



                  The burden of proof for the Trustee is clear and convincing evidence. See, In re

 Lawrence, 251 B.R. 630, 639 (S.D. Fla. 2000). Cf, In re Alofs Manufacturing Company, 209

 B.R. 83, 89-91 (Bankr.W.D.Mich.1997).

                  There is no stated date or time frame within Title 11 or the Federal Rules of

 Bankruptcy Procedure for a debtor to turnover property of the estate to the Trustee. What is

 required is that the Trustee must demonstrate to the Bankruptcy Court that the asset was “in the

 possession or under control [of the Debtor] at the time of the bankruptcy, but also that [the

 Debtor] had the ability at the time of the Turn Over Order to comply by turning over the

 [property].” Lawrence, 251 B.R. at 643 (emphasis supplied), citing to Maggio v. Zeitz, 333 U.S.

 56, 65 (1948).

                  Although speaking to the “requisite power” to turn over the asset principally

 concerning legal notions of possession and capacity to turn over the asset, the larger issue here

 from the foregoing authorities is whether the Debtor has the ability to depart the Property by

 May 31, 2021 with a family of six and cancer and the need to raise equity funds for the Trustee,

 or whether such acts would be temporarily impracticable. The Debtor would reason for the

 factual bases stated herein and by his affidavit that he does not have such ability. The Debtor

 needs until August 31, 2021 to do so and vacate if he has not caused the purchase of the equity in

 the asset from the Trustee by and through his fiancée by that time.

                  The importance of a timely defense to a turnover action is evidenced by the

 comments of the below cited Bankruptcy Court for the Western District of Virginia, quoting

 Lawrence, supra, which in turn, quoted Maggio, stated:

                  It is important for the court to consider the whole record and to
                  exercise reason and sound judgment, ‘mindful that the [turnover]
                  order should issue only as a responsible and final adjudication of
                  possession and ability to deliver, not as a questionable experiment

 4|Page
Case 20-11483-KHK         Doc 161     Filed 04/21/21 Entered 04/21/21 17:26:46              Desc Main
                                     Document      Page 5 of 7



                in coercion which will recoil to the discredit of the judicial process
                if time proves the adjudication to have been improvident and
                requires the court to abandon its enforcement.’

 In re Gentry, 275 B.R. 747, 752 (Bankr. W.D. Va. 2001), quoting Maggio, 333
 U.S. at 67.

                The Debtor’s required time to demonstrate impracticability of performance in

 respect of a forthcoming turnover order is now, at the time of the answer and defense. And the

 Debtor has done so as to temporary impossibility concerning his family circumstances. The

 Debtor is willing to comply with the turn over requirement by the Trustee by August 31, 2021, to

 the extent an equity buy out is not accepted by that date, or a further date which may be

 agreeable to the Trustee.

                Finally, the Bankruptcy Court herein should find the Trustee’s interest adequately

 protected by the Debtor’s continued payment of the mortgage obligation post-conversion, such

 that there is no harm to the estate in awaiting Debtor’s departure by August 31, 2021. And

 showings may commence immediately of the Property should the Trustee so desire.

                The principles of adequate protection enuring to the benefit of and protection of

 the Trustee herein are germane and apply. See, 11 U.S.C. § 361(1). The Debtor has no objection

 to an order or direction requiring “periodic cash payments” in the form of regular mortgage

 payments as and when due to the mortgagee on the Property. Or other relief, which will “result

 in the realization by such entity of the indubitable equivalent of such entity’s interest in such

 property.” See, 11 U.S.C. § 361(3).

                The mortgage payments monthly will maintain the balance and status quo

 between the Trustee and Debtor relative to the Property until either the Debtor’s departure with

 family (and dogs) by August 31, 2021, or until such time as an equity buyout is finalized with the

 Trustee, at a time agreeable to the Trustee.

 5|Page
Case 20-11483-KHK         Doc 161    Filed 04/21/21 Entered 04/21/21 17:26:46          Desc Main
                                    Document      Page 6 of 7



                  WHEREFORE, for the foregoing reasons, the Debtor respectfully requests the

 Trustee’s Motion be DENIED at this time and that such other and further relief be granted to the

 Debtor herein.

        Respectfully submitted this 21st day of April 2021.

 -------/S/ John D. Burns -------
 ____________________________
 John D. Burns, Esq. (#MD U.S.D.C. 22777, Admitted Pro Hac Vice)
 The Burns Law Firm, LLC
 6303 Ivy Lane, Suite 102
 Greenbelt, MD 20770
 (301) 441-8780
 info@burnsbankruptccyfirm.com
 Co- Counsel for the Debtor

 --------/S/ Steven H. Greenfeld--------
 _______________________________
 Steven H. Greenfeld, Esquire (#VA.30332)
 2600 Tower Oaks Blvd.. STE 290
 Rockville, MD 20852
 Local Counsel to Debtor
 (301) 881-8300
 steveng@cohenbaldinger.com
 Co-Counsel for the Debtor

                                  CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on this 21st day of April, 2021, a copy of the
 foregoing Response was served via electronic noticing through the Court's ECF system to the
 following parties:

 Steven H. Greenfeld, Esquire
 2600 Tower Oaks Blvd.. STE 290
 Rockville, MD 20852

 Michael T. Freeman, Esquire
 Assistant United States Trustee
 Office of the United States Trustee
 1725 Duke Street; STE 650
 Alexandria, VA 22314




 6|Page
Case 20-11483-KHK      Doc 161    Filed 04/21/21 Entered 04/21/21 17:26:46   Desc Main
                                 Document      Page 7 of 7



 Dylan C. Trache, Esquire
 Nelson, Mullins, Riley & Scarborough, LLP
 101 Constitution Avenue, NW; STE 900
 Washington DC 20001
                                                     /s/ John D. Burns
                                                     John D. Burns, Esq.




 7|Page
